Judgment, Supreme Court, New York County (Alfred Kleiman, J.), rendered *320September 3, 1993, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of 6 years to life to run concurrently with a sentence of 1 to 3 years for a violation of probation, unanimously affirmed.
Defendant made a knowing and uncoerced waiver of his right to appeal the denial of his suppression motion (People v Seaberg, 74 NY2d 1, 11), and accordingly, his argument that suppression was improperly denied may not be entertained. Concur—Sullivan, J. P., Milonas, Ellerin, Nardelli and Williams, JJ.